                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

INVISASOX, LLC,

          Plaintiff,

v.                                                    Case No: 8:18-cv-2639-T-17TGW

EVERYTHING LEGWEAR, LLC and
FRANNIE GIRL PRODUCTS, INC.,

          Defendants.

______________________________________/

                                CASE MANAGEMENT REPORT

          The parties have agreed on the following dates and discovery plan pursuant to Fed. R.

Civ. P. 26(f) and Local Rule 3.0(c):


                          DEADLINE OR EVENT                                  AGREED DATE
     Mandatory Initial Disclosures (pursuant to Fed. R. Civ. P.
     26(a)(1)) [Court recommends 30 days after CMR meeting]                  April 12, 2019

     Certificate of Interested Persons and Corporate Disclosure
     Statement [Each party who has not previously filed must file            March 20, 2019
     immediately]

     Motions to Add Parties or to Amend Pleadings                             May 13, 2019
     [Court recommends 1 - 2 months after CMR meeting]

     Disclosure of Expert Reports

     Plaintiff:                                                             January 13, 2020

     Defendant:                                                             January 13, 2020
     [Court recommends 1 - 2 months before discovery deadline to allow
     expert depositions]
                     DEADLINE OR EVENT                                         AGREED DATE
Discovery Deadline
[Court recommends 6 months before trial to allow time for dispositive          March 9, 2020
motions to be filed and decided; all discovery must be commenced in
time to be completed before this date]

Dispositive Motions, Daubert, and Markman Motions [Court
requires 5 months or more before trial term                                    April 6, 2020
begins]
DEADLINE OR EVENT                                                       AGREED DATE


Meeting In Person to Prepare Joint Final Pretrial                       July 17, 2020
Statement [10 days before Joint Final Pretrial Statement]

Joint Final Pretrial Statement (Including a Single Set of
Jointly-Proposed Jury Instructions and Verdict Form (with               July 27, 2020
diskette), Voir Dire Questions, Witness Lists, Exhibit Lists
with Objections on Approved Form) [Court recommends 6
weeks before Trial]

All Other Motions Including Motions In Limine [Court                    August 3, 2020
recommends 1 weeks before Final Pre-trial Conference]

Final Pretrial Conference [As needed, the Court will set a date         August 10, 2020
that is approximately 4 weeks before trial]

Trial Briefs [Court recommends 2 weeks before Trial]                    August 24, 2020


Trial Term Begins
[Local Rule 3.05 (c)(2)(E) sets goal of trial within 2 years of         September 7, 2020
filing complaint in all Track Two cases; trial term must not be
less than 4 months after dispositive motions deadline (unless
filing of such motions is waived); district judge trial terms
typically begin on Monday preceding the 1st day of the
month; trials before magistrate judges will be set on a date
certain after consultation with the parties]
Estimated Length of Trial [trial days]                                  3 days


Jury / Non-Jury                                                         Jury




                                              2
                             DEADLINE OR EVENT                                      AGREED DATE
     Mediation Deadline:                                                         August 13, 2019

     Mediator:                                                                   James M. Matulis
     Address:                                                                    Matulis Law & Mediation
                                                                                 9806 Gretna Drive
                                                                                 Suite 100
     Telephone:                                                                  Tampa, Florida 33626

     [Absent arbitration, mediation is mandatory; Court                          813-451-7347
     recommends either 2 - 3 months after CMR meeting, or just
     after discovery deadline]

     All Parties Consent to Proceed Before Magistrate Judge                      Yes     No_X
                                                                                 Likely to Agree in Future


I.         Meeting of Parties in Person

           Lead counsel must meet in person and not by telephone absent an order permitting

otherwise. Counsel will meet in the Middle District of Florida, unless counsel agree on a different

location. Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A) 1, a meeting was held in person on

March 13, 2019 at 3:00PM at Quarles & Brady LLP, 101 East Kennedy Blvd., Suite 3400, Tampa,

Florida 33602 and was attended by:

             Name                                             Counsel for (if applicable)
             Thomas Stanton (in person)                       Plaintiff/Counter-Defendant
             Colleen Miller (in person)                       Defendants/Counter-Plaintiffs



II.        Pre-Discovery Initial Disclosures of Core Information

           Fed. R. Civ. P. 26(a)(1)(A) - (D) Disclosures

           Fed. R. Civ. P. 26, as amended effective December 1, 2000, provides that these disclosures

are mandatory in Track Two and Track Three cases, except as stipulated by the parties or otherwise



1
    A copy of the Local Rules may be viewed at http://www.flmd.uscourts.gov

                                                         3
ordered by the Court (the amendment to Rule 26 supersedes Middle District of Florida Local Rule

3.05, to the extent that Rule 3.05 opts out of the mandatory discovery requirements):

           The parties ____ have exchanged           X agreed to exchange (check one) information

described in Fed. R. Civ. P. 26(a)(1)(A)(i)- (iv) by April 12, 2019.

           Below is a description of information disclosed or scheduled for disclosure, including

electronically stored information as further described in Section III below.

III.       Electronic Discovery

           The parties have discussed issues relating to disclosure or discovery of electronically stored

information (“ESI”), including Pre-Discovery Initial Disclosures of Core Information in

Section II above, and agree that (check one):

       X        no party anticipates the disclosure or discovery of ESI in this case;

      ____      One or more of the parties anticipate the disclosure or discovery of ESI in this case.

If disclosure or discovery of ESI is sought by any party from another party, then the following

issues shall be discussed: 2

           A.        The form or forms in which ESI should be produced.

           B.        Nature and extent of the contemplated ESI disclosure and discovery, including

specification of the topics for such discovery and the time period for which discovery will be

sought.

           C.        Whether the production of metadata is sought for any type of ESI, and if so, what

types of metadata.

           D.        The various sources of ESI within a party’s control that should be searched for ESI,

and whether either party has relevant ESI that it contends is not reasonably accessible under Rule



2
    See Generally: Rules Advisory Committee Notes to the 2006 Amendments to Rule 26 (f) and Rule 16.

                                                        4
26(b)(2)(B), and if so, the estimated burden or costs of retrieving and reviewing that information.

       E.      The characteristics of the party’s information systems that may contain relevant

ESI, including, where appropriate, the identity of individuals with special knowledge of a party’s

computer systems.

       F.      Any issues relating to preservation of discoverable ESI.

       G.      Assertions of privilege or of protection as trial-preparation materials, including

whether the parties can facilitate discovery by agreeing on procedures and, if appropriate, an Order

under the Federal Rules of Evidence Rule 502. If the parties agree that a protective order is needed,

they shall attach a copy of the proposed order to the Case Management Report. The parties should

attempt to agree on protocols that minimize the risk of waiver. Any protective order shall comply

with Local Rule 1.09 and Section IV. F. below on Confidentiality Agreements.

       H.      Whether the discovery of ESI should be conducted in phases, limited, or focused

upon particular issues.

       Please state if there are any areas of disagreement on these issues and, if so, summarize the

parties’ position on each: The parties do not anticipate the disclosure or discovery of ESI.

        ____ One or more of the parties requests that a preliminary pre-trial conference under

Rule 16 be scheduled to discuss these issues and explore possible resolutions. Although this will

be a non-evidentiary hearing, if technical ESI issues are to be addressed, the parties are encouraged

to have their information technology experts with them at the hearing.

       If a preliminary pre-trial conference is requested, a motion shall also be filed

pursuant to Rule 16(a), Fed. R. Civ. P.

         X All parties agree that a hearing is not needed at this time because they expect to be

able to promptly resolve these disputes without assistance of the Court.



                                                 5
IV.    Agreed Discovery Plan for Plaintiffs and Defendants

       A.      Certificate of Interested Persons and Corporate Disclosure Statement -

       This Court has previously ordered each party, governmental party, intervenor, non-party

movant, and Rule 69 garnishee to file and serve a Certificate of Interested Persons and Corporate

Disclosure Statement using a mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

A motion, memorandum, response, or other paper - including emergency motion - is subject to

being denied or stricken unless the filing party has previously filed and served its Certificate of

Interested Persons and Corporate Disclosure Statement. Any party who has not already filed and

served the required certificate is required to do so immediately.

       Every party that has appeared in this action to date has filed and served a Certificate of

Interested Persons and Corporate Disclosure Statement, which remains current:

 X      Yes

        No

       B.      Discovery Not Filed –

       The parties shall not file discovery materials with the Clerk except as provided in Local

Rule 3.03. The Court encourages the exchange of discovery requests on diskette. See Local Rule

3.03 (f). The parties further agree as follows: The parties do not anticipate any issues with

production of discovery at this time.

       C.      Limits on Discovery –

       Absent leave of Court, the parties may take no more than ten depositions per side (not per

party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A); Absent leave of Court, the parties may

serve no more than twenty-five interrogatories, including sub-parts. Fed.R.Civ.P. 33(a); Absent



                                                 6
leave of Court or stipulation of the parties each deposition is limited to one day of seven hours.

Fed.R.Civ.P. 30(d)(2). The parties may agree by stipulation on other limits on discovery. The

Court will consider the parties’ agreed dates, deadlines, and other limits in entering the scheduling

order. Fed.R.Civ.P. 29. In addition to the deadlines in the above table, the parties have agreed to

further limit discovery as follows:

                1.      Depositions: The parties agree to limit the number of depositions to ten (10)

per side, not including the depositions of the parties' experts. See Fed. R. Civ. P. 30(a)(2)(A).

                2.      Interrogatories: The parties agree to the use of Interrogatories, to be limited

to 25 in number, with right to seek leave of Court to propound additional Interrogatories. See Fed.

R. Civ. P. 33(a).

                3.      Document Requests: The parties agree to the use of Document Requests, to

be limited to 30 in number.

                4.      Requests to Admit: The parties agree to the use of Requests for Admissions,

to be limited to 30 in number.

                5.      Supplementation of Discovery: The parties agree to abide by the

requirements set forth in Fed. R. Civ. P. 26(e).

        D.      Discovery Deadline –

        Each party shall timely serve discovery requests so that the rules allow for a response prior

to the discovery deadline. The Court may deny as untimely all motions to compel filed after the

discovery deadline. In addition, the parties agree as follows: The parties have agreed to a

discovery deadline of March 9, 2020.

          E.    Disclosure of Expert Testimony –

          On or before the dates set forth in the above table for the disclosure of expert reports, the

parties agree to fully comply with Fed. R. Civ .P. 26(a)(2) and 26(e). Expert testimony on direct


                                                   7
examination at trial will be limited to the opinions, basis, reasons, data, and other information

disclosed in the written expert report disclosed pursuant to this order. Failure to disclose such

information may result in the exclusion of all or part of the testimony of the expert witness. The

parties agree on the following additional matters pertaining to the disclosure of expert testimony:

The parties agree that the parties shall disclose any expert reports on or before January 13,

2020, and any rebuttal expert reports must be disclosed by February 10, 2020.

         F.    Confidentiality Agreements –

         Whether documents filed in a case may be filed under seal is a separate issue from

whether the parties may agree that produced documents are confidential. The Court is a public

forum, and disfavors motions to file under seal. The Court will permit the parties to file documents

under seal only upon a finding of extraordinary circumstances and particularized need. See Brown

v. Advantage Engineering, Inc., 960 F.2d 1013 (11th Cir. 1992); Wilson v. American Motors Corp.,

759 F.2d 1568 (11th Cir. 1985). A party seeking to file a document under seal must file a motion

to file under seal requesting such Court action, together with a memorandum of law in support.

The motion, whether granted or denied, will remain in the public record.

         The parties may reach their own agreement regarding the designation of materials as

“confidential.” There is no need for the Court to endorse the confidentiality agreement. The Court

discourages unnecessary stipulated motions for a protective order. The Court will enforce

appropriate stipulated and signed confidentiality agreements. See Local Rule 4.15. Each

confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party shall

file a document under seal without first having obtained an order granting leave to file under seal

on a showing of particularized need.” With respect to confidentiality agreements, the parties agree

as follows: The parties anticipate the disclosure or discovery of confidential and proprietary



                                                 8
business records in this case, and the parties will agree to confidentiality agreement and

discuss the parameters of the confidentiality agreement.

       G.      Other Matters Regarding Discovery – None

V.     Settlement and Alternative Dispute Resolution.

       A.      Settlement –

       The parties agree that settlement is

               ____ Likely               X     Unlikely

       The parties request a settlement conference before a United States Magistrate Judge.

               Yes             No __X__        likely to request in future

       B.      Arbitration –

       The Local Rules no longer designate cases for automatic arbitration, but the parties may

elect arbitration in any case. Do the parties agree to arbitrate?

               Yes             No X            likely to request in future

                        Binding                 Non-Binding

       C.      Mediation –

       Absent arbitration or a Court order to the contrary, the parties in every case will participate

in Court-annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The parties

have agreed on a mediator from the Court’s approved list of mediators as set forth in the table

above, and have agreed to the date stated in the table above as the last date for mediation. The list

of mediators is available from the Clerk, and is posted on the Court’s web site at

http://www.flmd.uscourts.gov.




                                                  9
       D.      Other Alternative Dispute Resolution –

       The parties intend to pursue the following other methods of alternative dispute resolution:
       None at this time.

Date: March 26, 2019

 /s/ Thomas H. Stanton                           /s/ Colleen E. Miller
 Thomas H. Stanton, Esq.                         Colleen E. Miller
 Stanton IP Law Firm, P.A.                       Florida Bar No. 43777
 201 E Kennedy Blvd. Suite 825                   Charlotte E. Keeling
 Tampa, FL 33602                                 Florida Bar No. 118353
 tstanton@stantoniplaw.com                       QUARLES & BRADY, LLP
 Counsel for Plaintiff                           101 E. Kennedy Blvd. Suite 3400
                                                 Tampa, Florida 33602
                                                 Telephone: 813-387-0300
                                                 Colleen.Miller@quarles.com
                                                 Charlotte.Keeling@quarles.com
                                                 Renay.horstman@quarles.com
                                                 docketfl@quarles.com
                                                 Local Counsel for Defendants

                                                 David W. Carstens, Esq.
                                                 Carstens & Cahoon, LLP
                                                 13760 Noel Rd., Suite 900
                                                 Dallas, TX 75240
                                                 carstens@cclaw.com
                                                 Counsel for Defendants/Counter-Plaintiffs
                                                 (Pro Hac)

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 26, 2019, a true and correct copy of the foregoing

was filed via CM/ECF System which will send a notice of the electronic filing to the following

parties of record:

Thomas H. Stanton, Esq.
Stanton IP Law Firm, P.A.
201 E Kennedy Blvd. Suite 825
Tampa, FL 33602
tstanton@stantoniplaw.com
Counsel for Plaintiff
                                                    Colleen E. Miller
                                                    Attorney


                                               10
